In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00347-CV

MARK MUSE, Appellant                       §    On Appeal from County Court at Law No. 2

                                           §    of Denton County (CV-2021-02902-JP)
V.
                                           §    March 10, 2022

ZHENYU MAO, Appellee                       §    Per Curiam Memorandum Opinion


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed as moot.


                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM